[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]SUPPLEMENTAL MEMORANDUM OF DECISION TO THE DECISION RENDERED ONDECEMBER 13, 1996
On February 3, 1997, the court received in evidence a breakdown of the amount of escrow fees which had been included but not separately designated in the accounting presented to the Probate Court, Fitzgerald, J., on April 7, 1994. The figure of $5,331.50 was agreed upon by the plaintiff and the defendant as the total amount of the escrow fees charged by the defendant to the trusts. It was further agreed that of that amount 21%, the share the trusts received from the settlement proceeds or $1,119.61 was chargeable to the trusts.
The amount of trustee fees awarded the defendant by the Probate Court is reduced from $34,447.50 to $30,235.61. of this, $29,116.00 covers trustee fees and $1,119.61 covers escrow fees for a total award of fees of $30,235.61.
Mary R. Hennessey, Judge